147*-/¥
                                  ELECTRONIC RECORD




COA #      12-13-00343-CR                         OFFENSE:        3


           Richard Earl Hartsfield v: The State
STYLE:     ofTexas                                COUNTY:         Smith

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    241st District Court


DATE: 12/3/2014                     Publish: NO   TC CASE #:      241-1150-13




                         IN THE COURT OF CRIMINAL APPEALS


         Richard Earl Hartsfield v. Tl ie State
STYLE:   ofTexas                                                          !47q-;«/
         PRO SE                        Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         y&?vs&>                                       JUDGE:

DATE:      ^//^>/^/r                                   SIGNED:                           PC:

JUDGE:        f/K CbAAbrC-,                            PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD